Citation Nr: 0840185	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  02-07 271	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than October 13, 
2000, for the award of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to November 
1945.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted awarded TDIU effective 
October 13, 2000.

In a December 2002 decision, the Board denied an effective 
date earlier than October 13, 2000, for the award of TDIU.  
The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an October 2003 
order, the Court vacated the December 2002 decision and 
remanded the matter for further development action in 
compliance with VA's duty to assist under 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159.  In October 2004, the Board remanded 
the matter to the RO for additional evidentiary development 
consistent with the Court's order.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1942 to November 1945.   

2.	On November 19, 2008, the Board was notified by the RO 
in Chicago, Illinois, that the veteran died in April 2006.  


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.




		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


